497 U.S. 1015
110 S. Ct. 3261
111 L. Ed. 2d 771
William Thomas CARTWRIGHT, petitionerv.OKLAHOMA.
No. 89-5934.

Case below, 778 P.2d 479.
Petition for writ of certiorari to the Court of Criminal Appeals of Oklahoma.


1
June 25, 1990.  Denied.


2

Rehearing Denied Aug. 30, 1990.



3

See 497 U.S. 1051, 111 S. Ct. 17.



4
Justice BRENNAN, with whom Justice MARSHALL joins, concurring in part and dissenting in part.


5
I join the Court's decision except insofar as the judgment, which is without prejudice to further sentencing proceedings, does not expressly preclude the reimposition of the death penalty. Adhering to my view that the death penalty is in all circumstances cruel and unusual punishment prohibited by the Eighth and Fourteenth Amendments, Gregg v. Georgia, 428 U.S. 153, 227, 96 S. Ct. 2909, 2950, 49 L. Ed. 2d 859 (1976) (BRENNEN, J., dissenting), I would direct that the resentencing proceedings be circumscribed such that the State may not reimpose the death sentence.